Citation Nr: 1519822	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-37 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right shoulder tendonitis.

2. Entitlement to service connection for a right wrist disability.

3. Entitlement to an increased disability rating for service-connected mild lumbar spondylosis with intervertebral disc degeneration, currently rated 10 percent disabling.

4. Entitlement to an increased disability rating for service-connected headaches, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to March 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held in October 2014 before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The Board observes that since the issuance of the statement of the case in July 2010, evidence has been received in support of the Veteran's claims.  The RO has not considered this evidence.  However, it appears that the Veteran has submitted waivers of RO review; consequently, a remand for RO review is not necessary.  38 C.F.R. § 20.1304 (2014).

The issues of entitlement to service connection for a right shoulder and right wrist disability and entitlement to an increased rating for mild lumbar spondylosis with intervertebral disc degeneration are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to January 2013, the Veteran's service-connected headaches did not cause prostrating attacks.

2. Since January 2013, the Veteran's service-connected headaches have caused characteristic prostrating attacks but not very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for service-connected headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2014).

2. The criteria for a 30 percent rating for service-connected headaches have been met from January 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an increased evaluation for headaches arises from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and her identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as discussed below, the Veteran has been afforded two VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks a compensable rating for her service-connected headaches, which have been rated under 38 C.F.R. § 4.125a, Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2014).  Here, the hyphenated diagnostic code indicates that the Veteran's headaches are rated by analogy under the criteria for migraines (Diagnostic Code 8100).

Under Diagnostic Code 8100, migraines are evaluated as follows: a non-compensable rating is assigned with less frequent attacks; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In August 2008 while still in service, the Veteran sought treatment for recurrent headaches that would occur three to four times per month and last one to three days.  The headaches did not cause sensitivity to light or nausea or vomiting.  

The Veteran had a VA examination in July 2009.  The examiner reviewed the claims file.  The Veteran reported having occasional headaches that last a few hours and were relieved with Tylenol.  She reported that she had headaches two to three times per month over the past year.  The attacks were not prostrating.  The examiner found that the headaches did not cause significant effects on employment.  

An August 2009 VA treatment record shows complaint of migraine headaches.  She reported that the headaches did not improve with medication.  She was able to perform activities of daily living.

A February 2010 VA treatment record shows a history of migraine headaches.  The Veteran had occasional migraines and took Tylenol and ibuprofen for pain relief.  

In December 2012, the Veteran reported continued headaches.  She denied nausea, vomiting and photophobia.

A January 2013 VA treatment record shows the Veteran complained of worsening migraines.  She rated the pain at a 9 on the pain scale without medication and only an 8 with medication.  As noted in an August 2013 VA treatment record, the Veteran had a head CT in response to her complaint of worsening headaches in April 2013.  The CT result was normal.  The impression was classic migraine with aura, transformed migraine, and medication overuse for headaches.

The Veteran had a neurology consultation in September 2014.  The Veteran reported that her headaches had worsened in both intensity and frequency.  They were throbbing in nature and associated with photophobia, phonophobia, and nausea.  The migraines are relieved with lying down.  The headaches occur two to three times a week, especially on weekends.  The provider noted classic migraines with aura.

The Veteran had a VA examination in September 2014.  The examiner did not review the claims file.  However, because the claim is for an increased rating and because the examiner interviewed and examined the Veteran and provided a detailed examination report, the examination is adequate for rating purposes.  During the examination, the Veteran reported that her headaches had become worse in intensity and frequency.  She described the headaches as throbbing and associated with photophobia, phonophobia, and nausea.  The headaches occur two to three times per week and last a couple of hours.  She takes propranolol for the pain.  The examiner found that she had characteristic prostrating attacks monthly but did not have very prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.  The examiner found that the condition does not impact the Veteran's ability to work.  Notably, the examiner indicated that the Veteran had a head CT in April 2013 due to her complaints of worsening headaches.

During the hearing before the Board, the Veteran testified that she will occasionally start to experience symptoms in the afternoon while at work.  She said the sun would start to bother her and she would go home and lay down.  Other times she will wake up with a headache.  Her headaches cause sensitivity to light and sounds.  She prefers to be in dark rooms where it is quiet and she can rest during episodes.  She reported that one of her medications makes her tired.  She will leave work early two to three times a month due to headaches but has headaches almost every day.  When she leaves work early, she goes home and rests in a dark room.  The Veteran's husband testified that her headaches leave her bedridden and explained the hardship of her disability on their home life.  For example, they have had to hire landscapers and handymen to do chores that they normally did on their own.  

The Board has reviewed all of the evidence and finds that a staged rating is warranted in this case.  See Fenderson, 12 Vet. App. 119 (1999).  First, the Board finds that an initial compensable rating is not warranted for the Veteran's headaches prior to January 2013.  During this period, the evidence does not show that the Veteran's headaches resulted in characteristic prostrating attacks.  She specifically denied having prostrating attacks during her July 2009 VA examination.  As of December 2012, she reported continued headaches but not prostrating attacks.  Treatment records do not indicate a worsening of her condition until January 2013.  As such, an initial compensable rating is not warranted.

The Board finds that a 30 percent rating is warranted from January 2013.  At this time, the Veteran complained of increased symptoms, which resulted in a head CT.  The August 2013 VA treatment record indicates that the CT was normal but that she had classic migraines with aura, transformed migraines, and medication overuse for headaches.  Records dated subsequent to January 2013 show the onset of symptoms such as photophobia, phonophobia, and nausea.  The September 2014 VA examiner specifically found that she had characteristic prostrating attacks monthly but did not have prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.  As such, giving the Veteran the benefit of the doubt, the Board finds that her headache symptoms worsened in January 2013 to the degree warranting a 30 percent disability rating.  A rating in excess of 30 percent is not warranted because, according to the September 2014 VA examiner, her headaches do not cause prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.  The Board has considered the Veteran's and her spouse's testimony but finds that the testimony supports a finding of prostrating attacks but not attacks of the severity to cause severe economic inadaptability.  As such, a rating in excess of 30 percent is not warranted.

The Board has also considered whether referral for an extraschedular rating is warranted.  Generally, the rating schedule is deemed adequate to rate a disability.  38 C.F.R. § 3.321(a) (2014).  When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b). 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Director of Compensation and Pension Service (Director) for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  See 38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Director for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Veteran's service-connected headaches are evaluated by analogy under the diagnostic criteria specific to migraine headaches, which is found by the Board to specifically contemplate the level of disability and symptomatology associated with the Veteran's disability.  38 C.F.R. § 4.124a.  Prior to January 2013, the Veteran's headaches were manifested by subjective evidence of pain and reports of lost time from work.  She did not report and in fact denied having prostrating attacks.  As such, the Board finds that the Veteran's symptoms are adequately contemplated by the initial noncompensable disability rating.  Since January 2013, the Veteran's headaches have been manifested by subjective evidence of pain, photophobia, phonophobia, and nausea, and reports of time lost from work.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 30 percent disability rating assigned as of January 2013.  One rating in excess of 30 percent is provided for certain manifestations associated with headaches, but the lay and medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 30 percent disability rating assigned as of January 2013 more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

In summary, the evidence does not support the assignment of an initial compensable rating for service-connected headaches while the evidence supports the assignment of a 30 percent rating from January 2013.  To this extent, the appeal is granted.


ORDER

Entitlement to an initial compensable disability rating for service-connected headaches is denied.

Entitlement to a 30 percent disability rating for service-connected headaches is granted from January 2013.


REMAND

Reason for Remand: To obtain outstanding private treatment records and schedule VA examinations.

During the Veteran's October 2014 hearing before the Board, the Veteran testified that she was being treated or seen by private providers, including Dr. M. at Orlando Orthopedics, for musculoskeletal complaints.  See Transcript, page 4.  Records from Dr. M. have not been obtained.  Because these records could pertain to the claims regarding the back, shoulder and/or wrist, the Board finds that a remand is necessary to attempt to obtain the records for review.

Further, the Veteran has submitted evidence of current right shoulder and right wrist disabilities.  She has also submitted evidence showing injury during service.  As such, the Board finds that on remand, a VA examination must be scheduled and the examiner must provide etiology opinions addressing the relationship between the Veteran's right shoulder and wrist disabilities and service.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate the records with the electronic claims file.

2. Ask the Veteran to provide the necessary release forms for VA to obtain copies of treatment records for all private health care practitioners/facilities that have provided treatment for her spine, right shoulder and right wrist, to include Dr. M. as identified on page 4 of the hearing transcript.  Then, undertake all appropriate development to obtain the private treatment records.  Any and all negative responses should be documented and recorded in the claims file.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of her right shoulder and right wrist disabilities.  The examiner must be provided access to the electronic claims file and a copy of this remand and the examiner must indicate review of these items in the examination report.

The examiner must conduct all necessary testing and note all diagnoses of the right shoulder and right wrist.  The examiner must address the Disability Benefits Questionnaires submitted from private providers addressing the right shoulder and right wrist.

For all disabilities of the right shoulder and right wrist diagnosed during the pendency of the claim, opine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service.

A complete rationale for all opinions must be provided.  In the opinion, the examiner must address the Veteran's lay statements as well as the buddy statements submitted on her behalf.

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


